DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, 7-8, 11-23, 25-27, 29-30, 32-35 are allowed.  
Claims 1, 3-5, 7-8, 11-23, 25-27, 29-30, 32-35 the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  and wherein a randomly varying a time for exiting said pulse skip mode comprises randomizing a time between PWM operations between a minimum and maximum value, by randomizing a difference between an internally generated reference time pulse and a minimum on time of said converter, to exit said pulse skip mode.

Claim 23: and wherein a time for exiting said pulse skip mode is a randomized time between PWM operations between a minimum and maximum value, determined by a difference between an internally generated reference time pulse and a minimum on time of said converter, to exit said pulse skip mode.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839